Title: Benjamin Harrison to the Virginia Delegates in Congress, 14 November 1783
From: Harrison, Benjamin
To: Virginia Delegates


        
          Gentlemen
          In Council November 14th 1783
        
        I have at last received a letter from you which with its important enclosures were immediately laid before the Assembly. They came in the most critical time, the subject of the impost being then under consideration. Mr. Adams’s letter silenced the opposition and I have now no doubt of its obtaining.
        I earnestly wish Congress had entered into some general recommendations for counteracting the British regulations of trade. Our resentments are high at present and I think the Assembly disposed to adopt any measures that the other states may be willing to come into to bring down the British pride and force them into measures that may be reciprocally advantageous or oblige them to take our produce from the neutral ports of other nations or pay for them in cash alone in our own. Perhaps it would not be amiss to prohibit the importation of their manufactures altogether ‘till they open their ports to us. Our wants if not our luxuries may be supplyed amply from other countries. This they are not willing to believe and I confess it to be the touchstone of our virtue. I hope however we have still enough left to induce us to forego everything that may interfere with the general good of America.
        We had received information of the treaty’s being signed before your favor came to hand. We now anxiously wait for the treaty at large, as it may be useful in the formation of some of our laws. I am &c.
        
          B.H.
        
      